FILED
MEMORANDUM DECISION                                          Jun 23 2016, 8:44 am

                                                                 CLERK
Pursuant to Ind. Appellate Rule 65(D),                       Indiana Supreme Court
                                                                Court of Appeals
this Memorandum Decision shall not be                             and Tax Court

regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Paul L. Jefferson                                        Lauren E. Harpold
Caroline E. Richardson                                   Ruppert & Schaefer, P.C.
Jefferson & Brewer, LLC                                  Indianapolis, Indiana
Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

J.S.,                                                    June 23, 2016
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         49A02-1509-DR-1515
        v.                                               Appeal from the Marion Superior
                                                         Court
W.K.,                                                    The Honorable Kimberly D.
Appellee-Petitioner                                      Mattingly, Magistrate
                                                         Trial Court Cause No.
                                                         49D05-1111-DR-42077



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 1 of 18
                                                Case Summary
[1]   J.S. (“Father”) and W.K. (“Mother”) were married for twenty-one years and

      have four children. Upon dissolution of their marriage, the parties agreed that

      they would proportionally financially support their children. Father has not

      upheld his part of this bargain, and the ongoing litigation as a result is an

      unfortunate illustration of the vexatiousness that can permeate post-dissolution

      cases involving the financial support of children. Father now appeals the trial

      court’s order in favor of Mother on her (1) petition to modify child support and

      notice of emancipation, (2) verified rule to show cause, (3) motion to compel

      discovery, (4) verified petition for contempt and notice of pending issues, and

      (5) motion to compel filed May 1, 2015. 1 We affirm the trial court in all

      respects.


                                    Facts and Procedural History
[2]   The parties were married on May 12, 1991, and the trial court entered a decree

      dissolving the marriage and approving the parties’ settlement agreement on

      June 18, 2012. 2 Four children were born of the marriage: L.S., R.S., S.S., and




      1
        Although the trial court’s findings of fact state that Mother’s motion to compel was filed on April 30, 2015,
      the record reveals that her motion to compel was actually filed on May 1, 2015.
      2
        We note that neither party apparently included the dissolution decree or subsequent settlement agreements
      in the record on appeal. Although not crucial, it would have been extremely helpful for this Court to have
      those documents for our review.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016               Page 2 of 18
      C.S. (collectively “the Children”). L.S. and R.S. are now emancipated by

      operation of statute.


[3]   On July 30, 2013, Mother filed a verified motion for modification of child

      support and notice of emancipation. On December 8, 2014, the trial court

      approved the parties’ partial settlement agreement with respect to Father’s child

      support arrearage and future child support payments. Then, in March 2015,

      Mother filed a verified supplemental petition for contempt and notice of

      pending issues. Father filed his response denying Mother’s claims. The trial

      court held the first of two evidentiary hearings on pending issues on March 9,

      2015. Following that hearing, Mother served supplemental discovery requests

      on Father. Father responded to the discovery on April 23, 2015, but rather than

      answering the questions, Father objected to nearly every question. Thus, on

      May 1, 2015, Mother filed a motion to compel discovery and for sanctions.

      The trial court held a second evidentiary hearing on May 4, 2015, and took the

      pending matters under advisement.


[4]   Thereafter, the trial court entered its findings of fact, conclusions thereon, and

      order concluding in relevant part that: (1) Father owes Mother $50,984.51 for

      his portion of the Children’s extraordinary expenses, including but not limited

      to college expenses, advanced by Mother for the benefit of the Children

      beginning in 2012 through April 2015; (2) Father is in contempt of court for his

      violation of the December 8, 2014, agreement regarding the payment of child

      support, his violation of the dissolution decree regarding the payment of the



      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 3 of 18
      Children’s college expenses, and his failure to comply with the Court’s order

      regarding discovery; and (3) Father owes Mother $32,425 in attorney’s fees.


[5]   Father filed a motion to correct error, which was deemed denied pursuant to

      Indiana Trial Rule 53.3(A). This appeal ensued. We will provide additional

      facts in our discussion when necessary.


                                     Discussion and Decision
[6]   We begin by observing that, at Mother’s request, the trial court entered written

      findings of fact and conclusions thereon pursuant to Indiana Trial Rule 52(A).

      In such cases, we apply a two-tiered standard of review. Marion Cnty. Auditor v.

      Sawmill Creek, LLC, 964 N.E.2d 213, 216 (Ind. 2012). “We first determine

      whether the evidence supports the findings then whether the findings support

      the judgment. Courts of appeal ‘shall not set aside the findings or judgment

      unless clearly erroneous.’” Id. (quoting Ind. Trial Rule 52(A)). In making our

      determination, we neither reweigh evidence nor reassess witness credibility, and

      we view the evidence in the light most favorable to the judgment. Best v. Best,

      941 N.E.2d 499, 502 (Ind. 2011). Moreover, we may affirm the judgment on

      any legal theory supported by the findings if that theory is consistent with all of

      the trial court’s findings of fact and the inferences reasonably drawn from the

      findings, and if we deem such a decision prudent in light of the evidence

      presented at trial and the arguments briefed on appeal. Bertholet v. Bertholet, 725

      N.E.2d 487, 495 (Ind. Ct. App. 2000). “Appellate deference to the

      determinations of our trial court judges, especially in domestic relations


      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 4 of 18
      matters, is warranted because of their unique, direct interactions with the

      parties face-to-face, often over an extended period of time.” Best, 941 N.E.2d at

      502. Thus, the party challenging a trial court’s findings labors under a heavy

      burden. In re Guardianship of B.H., 770 N.E.2d 283, 288 (Ind. 2002).


           Section 1 – The trial court did not clearly err in ordering
          Father to pay $50,984.51 for his portion of the Children’s
                           extraordinary expenses.
[7]   Each party agrees that, in addition to providing for the allocation of college

      expenses between the parties, the dissolution agreement and subsequent

      settlement agreements specifically provided for the allocation of the children’s

      “extracurricular activity expenses” or what may be referred to as “extraordinary

      expenses.” Appellant’s App. at 14. 3 At trial, Mother submitted evidence of

      approximately $96,000 that she claimed to have incurred for the Children’s

      extraordinary expenses dating back to 2012 that were not proportionally

      reimbursed by Father. Father disputed some of those claimed expenses and

      argued that he had incurred approximately $50,000 in his own extraordinary




      3
        Indiana Child Support Guideline 8 describes “Other Extraordinary Expenses” as “expenses of an ‘optional’
      nature such as costs related to summer camp, soccer leagues, scouting and the like. When both parents agree
      that the child(ren) may participate in optional activities, the parents should pay their pro rata share of these
      expenses.” The parties here did not include the dissolution decree or their settlement agreements in the
      material submitted on appeal. However, it appears that they specifically agreed to share expenses for
      “[s]ports, dance, musical groups, theater, costuming, shoes, special school events, including uniforms, travel,
      language classes, Hebrew School, Sunday School, Bat mitzvah expenses, car expense, car repairs, car
      insurance, car payment.” Tr. at 71-72. It also appears that they agreed to share expenses for additional
      extracurricular activities after at least some notice or consultation with each other. Id. at 74-75. The record
      indicates that Father’s agreed share of the children’s extraordinary expenses was initially 70%, but was
      changed to 80% as of July 31, 2013. Id. at 210; Appellant’s App. at 12.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016               Page 5 of 18
      expenses for the Children. He submitted receipts and proof of payment for

      some but not all of his claimed expenses. Based upon evidence and

      documentation exchanged between the parties during these proceedings,

      Mother credited Father for $21,794.88 of expenses, resulting in her then

      claiming $77,198.08 of incurred extraordinary expenses. The evidence

      supporting Mother’s claimed expenses consisted of hundreds of pages of

      receipts and proof of payment, as well as Mother’s sworn testimony.


[8]   Here, the trial court did not make a specific finding on each expense credited or

      not credited to either party, and contrary to Father’s assertion, it was not

      required to do so. Therefore, we may affirm on any legal theory supported by

      the evidence. Father does not challenge the trial court’s award of all of

      Mother’s claimed expenses, but he argues on appeal that “there are at least

      $30,000 of expenses Mother was allowed to recover but should not have.”

      Appellant’s Reply Br. at 8. Father further argues that the trial court erred in

      failing to “consider Father’s legitimate expenses” and to credit him for those.

      Id.


[9]   The entirety of Father’s argument is simply a request for this Court to reweigh

      the evidence, which we may not do. Father essentially claims that the trial

      court erred in determining that certain expenses claimed by Mother qualified as

      extraordinary expenses and that certain expenses claimed by Father did not.

      Father also appears to challenge the trial court’s determination of which

      expenses were worthy of credit to either party and which were not. However,

      these determinations were within the sound discretion of the trial court, and we

      Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 6 of 18
       will not second-guess those determinations. Much of the evidence presented by

       the parties to support their respective expenses was highly contested. It was the

       trial court’s prerogative to weigh that evidence. Pursuant to our standard of

       review, we will consider only the evidence favorable to the trial court’s

       judgment. After a thorough review of the record presented to us, we conclude

       that there is ample evidence to support the trial court’s findings regarding

       extraordinary expenses and that those findings support the judgment.


[10]   We remind the parties that neither the trial court nor this Court should be in the

       business of using valuable judicial time and resources to resolve all minor

       disputes concerning the numerous expenses associated with raising these

       children. The parties had an agreement in place, and the trial court has simply

       enforced that agreement based upon the evidence that it found to be credible.

       Father admits that he failed to pay his proportionate share of the agreed upon

       extraordinary expenses for a significant period of time, and he now asks for us

       to send this case back to the trial court to address the minutia line-by-line. We

       will not. Again, contrary to Father’s assertions, the trial court’s findings need

       not address and justify each claimed expense. There is sufficient evidence in

       the record to support the trial court’s finding that Father should reimburse

       Mother $50,984.51 for his portion of the Children’s extraordinary expenses.

       Father has not demonstrated that the trial court’s order is clearly erroneous.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 7 of 18
             Section 2 – The trial court did not abuse its discretion in
                           finding Father in contempt.
[11]   Father next asserts that the trial court abused its discretion in finding him in

       contempt of court. Specifically, the trial court found Father in contempt for

       violating the December 8, 2014, agreement regarding the payment of child

       support, violating the dissolution decree regarding the payment of college

       expenses, and failing to comply with the court’s order regarding discovery. 4


[12]   “The determination of whether a party is in contempt of court is generally a

       matter within the sound discretion of the trial court.” Kahn v. Baker, 36 N.E.3d

       1103, 1114 (Ind. Ct. App. 2015), trans. denied. Indirect contempt, or civil

       contempt, is the willful disobedience of any lawfully entered court order of

       which the offender has notice. Winslow v. Fifer, 969 N.E.2d 1087, 1093 (Ind. Ct.

       App. 2012), trans. denied (2013). Where, as here, the trial court has entered

       findings of fact and conclusions of thereon, we must determine whether the

       findings and conclusions are sufficient to support the judgment that Father was

       in contempt of the court’s orders. See Kahn, 36 N.E.3d at 1114. We will not

       reverse a trial court’s contempt finding unless there is no evidence or inference

       therefrom to support it. City of Gary v. Major, 822 N.E.2d 165, 170 (Ind. 2005).




       4
         Although not specifically listed under the “Contempt of Court” section of the trial court’s findings, we note
       that the trial court also found Father in contempt for violating the dissolution decree regarding the payment
       of the Children’s extraordinary expenses, and uninsured medical, dental, optometric, orthodontic,
       psychological, and prescriptive expenses. Appellant’s App. at 10, 15-16.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016               Page 8 of 18
[13]   First, the trial court found Father “in contempt for violation of the December 8,

       2014 Agreement, by his failure to take necessary steps to direct checks to be

       automatically withdrawn and/or to timely and regularly pay his child support

       every other week so that it is received when due.” Appellant’s App. at 11.

       Father claims that he established that the December 8, 2014, agreement

       requiring automatic payments was impossible to comply with, and therefore his

       violation of the agreement could not have been willful. Specifically, Father

       makes much ado about his alleged inability to set up automatic payments

       through his bank or the Marion County Child Support office. However, the

       trial court did not accept this as an excuse for untimely payments, and neither

       do we. As stated above, in addition to finding Father in contempt for failing to

       make automatic payments, the trial court found Father in contempt for failing

       to “timely” pay his child support, and Father does not dispute his consistent

       and repeated failure to do so. Based upon the undisputed evidence in the

       record supporting the trial court’s finding that Father failed to timely pay child

       support to Mother, the trial court did not abuse discretion in finding Father in

       contempt on this issue.


[14]   Next, the trial court found in pertinent part:


               22. Pursuant to paragraph 11 of the Decree, Mother and Father
               each agreed to contribute to each of the Children’s college
               education. The parties further agreed that in the absence of
               another agreement, Mother and Father would divide the
               Children’s college expenses based on the parties’ respective
               income percentages, which at the time of the divorce was
               70%/Father, and 30%/Mother; and as of July 31, 2013 was

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 9 of 18
               recalculated to be 80%/Father and 20%/Mother.

               23. Father was aware or should have been aware of the Court’s
               Order and his responsibility to pay his share of the Children’s
               college education based on the parties’ respective income
               percentages…. However, since the Decree, Father has failed to
               timely pay for his portion of the Children’s college expenses.

               24. Rather than timely paying his share of the tuition Father
               required the Parties’ daughter [R.S.], to sign personal financial
               loans for her college tuition.

               25. Father had the ability to timely pay his college expense
               obligations.

               26. Father has failed to offer reliable evidence to justify his
               failure to timely pay his share of the Children’s college education
               expense.

               27. Father is in contempt of Court for violation of the Decree by
               his failure to timely pay directly or reimburse Mother, for his
               portion of the Children’s college expenses.


       Appellant’s App. at 11-12.


[15]   Father challenges the trial court’s contempt finding on this issue by simply

       stating that “at the time of the hearing, all of the children’s college tuition

       payments were current.” Appellant’s Br. at 16. Again, Father dances around

       the timeliness issue with numerous accusations and excuses, but he never

       directly disputes the trial court’s determination that he indeed failed to timely

       pay directly or reimburse Mother for his portion of the Children’s college




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 10 of 18
       expenses in violation of the dissolution decree. Under the circumstances,

       Father has failed to demonstrate that the trial court abused its discretion.


[16]   The trial court also found Father in contempt for failing to comply with the

       court’s order on a motion to compel discovery. The trial court specifically

       noted Father’s willful noncompliance with a 2014 court order on Mother’s

       motion to compel discovery as well as Father’s ongoing failure to appropriately

       respond to Mother’s supplemental discovery requests following the March 9,

       2015, evidentiary hearing. In short, Father has refused, and continues to refuse,

       to supply the trial court or Mother with information regarding his financial

       condition and ability to pay. Indeed, the court found that Father provided only

       “partial” responses to the ordered and requested discovery, and that those

       responses were “inaccurate,” “misleading,” “deliberately evasive,” and

       “incomplete.” Appellant’s App. 13.


[17]   Father downplays this behavior by claiming that it “is not bad faith for counsel

       to serve objections to discovery.” Appellant’s Br. at 22. Father further

       maintains that because the trial court never specifically ordered him to comply

       with Mother’s supplemental discovery requests, he cannot be found in

       contempt for failing to comply with those requests. Father’s justification for his

       continued noncompliance with discovery is not well taken. 5 We agree with

       Mother that the supplemental discovery requests were essentially a renewed



       5
        The trial court noted its “utter dis[gust]” with Father’s counsel’s behavior and chastised him for the
       “gamesmanship” he has repeatedly exhibited regarding discovery. Tr. at 164.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016              Page 11 of 18
       request for the same financial information sought by the court’s order on the

       motion to compel, an order with which the trial court found that Father “has

       still not complied.” Appellant’s App. at 13. The evidence supports the trial

       court’s conclusion that Father willfully violated its 2014 order on the motion to

       compel. Thus, the trial court did not abuse its discretion in finding Father in

       contempt of court on that basis. The trial court’s findings and conclusions are

       sufficient to support the judgment that Father was in contempt of the court’s

       orders.


          Section 3 – The trial court did not abuse its discretion in
        ordering Father to pay a portion of Mother’s attorney’s fees.
[18]   Lastly, Father asserts that the trial court erred in ordering him to pay $32,425 of

       Mother’s attorney’s fees. Our review of the trial court’s findings reveal that the

       order was based both on the trial court’s statutory authority pursuant to Indiana

       Code Section 31-16-11-1(a) and its inherent authority to award attorney’s fees

       for civil contempt. Specifically, the trial court concluded,

               80. Mariellen Katzman and Jordyn Katzman McAfee of
               Katzman & Katzman, P.C. have represented Mother since
               September 29, 2014, and Leah Lotfalian has represented Mother
               since March 16, 2015, Ms. Katzman testified that she has
               represented Mother at a rate of $350.00 per hour and Ms.
               Lotifalian has represented Mother at a rate of $175.00 per hour.

               81. Prior to September 29, 2014, Mother represented herself at a
               rate of $225.00 per hour.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 12 of 18
        82. During the time Mother was self-represented, Mother
        incurred $7,425 as the reasonable cost for attorney fees and
        expenses.

        83. Mother has incurred an additional $33,688.75 from
        September 29, 2014, through May 4, 2015 and in excess of said
        amount in attorney’s fees through the filing of these Proposed
        Findings of Fact and Conclusions of Law and Judgment.

        84. Mother would not have incurred the fees and expenses
        associated in bringing Mother’s Contempt Petitions, but for
        Father’s Contempt of Court and failure to comply with the
        Decree. Additionally, pursuant to Indiana Trial Rule 37(A)(4),
        Mother should be awarded reasonable attorney fees and expenses
        associated in bringing Mother’s Motion to Compel.

        85. The Court now finds that Mother is entitled to attorney fees
        in the amount of $7,425, as the reasonable cost for attorney fees
        and expenses incurred during the time she was self-represented,
        which is hereby reduced to judgment in favor of Mother and
        against Father.

        86. By reason of Father’s multiple acts of contempt, he shall be ordered
        to compensate Mother for her litigation costs including attorney fees.
        Father is now therefore ORDERED to reimburse Mother
        $25,000 of Mother’s attorney’s fees and costs of litigation through
        May 4, 2015, which is hereby reduced to judgment in favor of
        Mother and against Father. The Court recognizes that this will
        not cover all of Mother’s attorney fees and litigation expenses,
        but rather a substantial portion of her fees.


Appellant’s App. at 21-22 (emphasis added).




Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 13 of 18
[19]   Pursuant to Indiana Code Section 31-16-11-1, 6 a dissolution court has broad

       discretion to impose attorney’s fees on either party to a child support

       proceeding. Thompson v. Thompson, 868 N.E.2d 862, 870 (Ind. Ct. App. 2007).

       The court may properly consider the respective resources of the parties, their

       financial earning abilities, and “any other factors that bear on the

       reasonableness of the award.” Id. A trial court is not required to give reasons

       for its determination, and it need not explicitly weigh the foregoing factors.

       Connolly v. Connolly, 952 N.E.2d 203, 208 (Ind. Ct. App. 2011). An attorney fee

       award will be reversed only if it is clearly against the logic and effect of the facts

       and circumstances before the court. Brown v. Brown, 776 N.E.2d 394, 397 (Ind.

       Ct. App. 2002), trans. denied (2003).


[20]   In addition, a trial court has inherent authority to award attorney’s fees for civil

       contempt. Kahn, 36 N.E.3d at 1116. Indeed, no statutory sanction is needed,

       as a court's power to enforce compliance with its orders and decrees duly

       entered is inherent. Crowl v. Berryhill, 678 N.E.2d 828, 831 (Ind. Ct. App.




       6
           This section provides:

                  (a) The court periodically may order a party to pay a reasonable amount for:

                   (1) the cost to the other party of maintaining or defending any proceeding under this chapter,..;
                   (2) attorney’s fees; and
                   (3) mediation services;

                  including amounts for legal services provided and costs incurred before the commencement of the
                  proceedings or after entry of judgment.

                  (b) The court may order the amount to be paid directly to the attorney, who may enforce the order
                  in the attorney’s name.
       Ind. Code § 31-16-11-1.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016               Page 14 of 18
       1997). Accordingly, apart from any statutory authority, a court has the

       inherent authority to enforce its orders and to compensate the aggrieved party

       for losses and damages resulting from another’s contemptuous actions. Id. at

       832. We review the trial court's ruling on a contempt petition for an abuse of

       discretion, and we will neither reweigh the evidence nor reassess the credibility

       of witnesses. In re Paternity of Pickett, 44 N.E.3d 756, 771 (Ind. Ct. App. 2015).

       We will affirm the trial court’s decision unless it is against the logic and

       circumstances before it and we have a firm and definite belief that a mistake has

       been made. Id.


[21]   As stated above, the basis for the trial court’s award of attorney’s fees here is

       twofold: (1) the trial court’s discretionary statutory authority to award fees in

       family law matters, and (2) the trial court’s inherent authority to sanction a

       party’s contempt. Mother, a licensed attorney, submitted a timesheet

       supporting her hours spent when proceeding pro se prior to September 29,

       2014. She testified that she spent thirty-three hours on “discovery matters” and

       that her hourly rate was $225 per hour, resulting in a fee of $7425. Tr. at 167.

       Mother’s attorneys also submitted detailed invoices for services rendered

       between September 29, 2014, and May 4, 2015, totaling $33,688.75. Mother’s

       lead counsel explained to the trial court,

               I submitted an attorney fee affidavit and a supplemental attorney
               fee affidavit, and I would just say, uhm, you know, we’ve tried to
               do things expediently, inexpensively, it hasn’t worked. Uhm, the
               expenses that had been incurred had been roughly because
               [Father] has not been cooperative. Uh, we have gone to other
               lengths to get information from non-parties, to hunt down
       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 15 of 18
               witnesses and tried to seek other information, uhm, which has
               been costly.


       Tr. at 211-12. Based upon the evidence presented, the trial court determined

       that it was reasonable to order Father to pay Mother $32,425 in fees.


[22]   While Father’s specific complaints on appeal about the trial court’s award of

       attorney’s fees are far too numerous to repeat in detail, we note that Father’s

       overriding complaint is that the court’s award is “unreasonable” and

       unsupported by the evidence. Appellant’s Br. at 25. Father dedicates a

       substantial portion of his appellate argument picking apart the submitted fee

       statements, claiming that Mother failed to present evidence as to the

       reasonableness of the rates charged, hours expended, and work required.

       However, we find dispositive that during the trial court proceedings, Father did

       not challenge the reasonableness of the fees or request a separate evidentiary

       hearing relating to attorney fees. Father did not object in any way to the

       submission of attorney fees in this matter, and he declined to cross-examine

       Mother or her attorneys regarding their fees or billing practices.


[23]   When a party fails to make an objection to the trial court, it cannot raise the

       objection on appeal. Kelly v. Kravec, 999 N.E.2d 433, 442 (Ind. Ct. App. 2013).

       A proper objection before the trial court permits the court to correct any errors

       at that time. Davidson v. Bailey, 826 N.E.2d 80, 85 n. 6 (Ind. Ct. App. 2005).

       We have previously held that the failure to object to the admission at trial of

       evidence as to attorney’s fees constituted waiver of any contention on appeal

       with respect to the correctness and accuracy of that evidence. Wilcox Lumber Co.
       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 16 of 18
       v. The Andersons, Inc., 848 N.E.2d 1169, 1171 (Ind. Ct. App. 2006). Because

       Father did not object to the admission of the fee affidavits or the reasonableness

       of the fees, he has waived appellate review of any argument challenging the

       reasonableness of the fees.


[24]   Waiver notwithstanding, in determining whether an attorney fee is reasonable,

       “the trial court may consider such factors as the time, labor, and skill required

       to perform the legal service, the amount involved and the results obtained, the

       experience, reputation, and ability of the lawyer, and the fee customarily

       charged in the locality for similar legal services.” Longest ex rel. Longest v. Sledge,

       992 N.E.2d 221, 231 (Ind. Ct. App. 2013), trans. denied (2014); see also Ind. Rule

       of Professional Conduct 1.5(a) (setting out factors for determining a reasonable

       fee). We have observed that “the trial judge is considered to be an expert on the

       question and may judicially know what constitutes a reasonable attorney's fee.”

       Longest, 992 N.E.2d at 231. Given the detailed billing statements submitted

       here, and the trial court’s proximity to and knowledge of counsel and these

       proceedings, we conclude that the trial court did not abuse its discretion in

       determining the reasonableness of the attorney’s fees it awarded to Mother.


[25]   Father maintains that the trial court failed to properly evaluate the relationship

       of the attorney’s fees “to the issues for which they were ordered.” Appellant’s

       Br. at 5. Essentially, Father asserts that the trial court failed to properly sift

       through the billing entries to determine which attorney’s fees were specifically

       incurred by Mother based upon his contempt and which were not. Again, we

       decline Father’s invitation for us to reweigh the evidence. The trial court had

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016   Page 17 of 18
       ample justification for ordering Father to pay Mother’s attorney’s fees based

       upon his numerous instances of contempt as well as the relative earning abilities

       of the parties and other factors supporting an award. Significantly, we note that

       the trial court’s aggregate award of $32,425 was substantially beneath the total

       amount of fees incurred by Mother in the course of this protracted and

       contentious litigation. Because the award was well within the scope of the

       evidence presented, Father has not persuaded us to a firm and definite belief

       that a mistake has been made. We find no reversible error. 7


[26]   Affirmed.


       Najam, J., and Robb, J., concur.




       7
         Mother requests that we remand this case to the trial court for a determination of her entitlement to
       appellate attorney’s fees. The clear language of Indiana Code Section 31-16-11-1 indicates that attorney’s
       fees may be awarded for proceedings occurring after the entry of final judgment, which includes the award of
       reasonable appellate attorney’s fees. See Thompson v. Thompson, 811 N.E.2d 888, 929 (Ind. Ct. App. 2004)
       (referring to identical statutory language in Ind. Code § 31-15-10-1), trans. denied (2005). This Court has
       recognized that the trial court retains jurisdiction to determine if an award of appellate attorney’s fees is
       appropriate. Id. Thus, if Mother wishes for the trial court to consider her entitlement to appellate attorney’s
       fees, she may petition the trial court accordingly. Remand is unnecessary.

       Court of Appeals of Indiana | Memorandum Decision 49A02-1509-DR-1515 | June 23, 2016             Page 18 of 18